Case 2:19-cv-06381-DMG-AS Document 46 Filed 06/14/21 Page 1 of 1 Page ID #:2566



   1

   2                                                                       JS-6
   3

   4

   5

   6

   7

   8                        UNITED STATES DISTRICT COURT

   9                       CENTRAL DISTRICT OF CALIFORNIA

  10

  11   ABEL EDUARDO CASILLAS,                CASE NO. CV 19-6381-DMG(AS)

  12                     Petitioner,                     JUDGMENT
  13         v.

  14   NEIL MCDOWELL, WARDEN,

  15                     Respondent.

  16

  17
            Pursuant to the Order Accepting Findings, Conclusions and
  18

  19   Recommendations of United States Magistrate Judge,

  20
            IT IS ADJUDGED that the Petition is denied and dismissed with
  21
       prejudice.
  22

  23   DATED: June 14, 2021__

  24
                                               ___________    _________ ____
  25                                                  DOLLY M. GEE
                                                UNITED STATES DISTRICT JUDGE
  26

  27

  28
